DETAILED ACTION
This non-final Office action is in reply to the response and RCE received on July 15, 2022. Claims 2-20 are pending. Claim 1 stands cancelled. Claims 2, 9 and 16 are: (a) currently amended; and (b) in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Representative claim 9 recites: 
An apparatus comprising: 
at least one processor of an electronic computer system comprising a server in networked communication with a plurality of computers configured to receive and transmit data indicating wagers; and 
at least one memory, in electronic communication with the at least one processor, having instructions stored thereon which, when executed by the at least one processor, direct the at least one processor to: 
receive, over a communication network, from a first remote device a request to place at least one wager on an outcome of an event and a request to purchase an option to receive a refund amount in exchange for cancelling the at least one wager at a same time of placing at least one wager, in which the option is associated with a first time having a first fee and a second time having a second fee; [the examiner submits that the foregoing underlined limitations fall under the certain methods of organizing human activity grouping, which includes a fundamental economic practice] 
after the request to place the at least one wager is received and prior to any determination of the at least one wager being a winning wager or a losing wager, calculate the refund amount for the at least one wager based on a current probability that the at least one wager will be the winning wager and risk management information associated with the at least one wager, wherein the risk management information is stored in the at least one memory and includes information on an amount of total potential liability from all wagers on each of the event's possible outcomes and information on an imbalance between potential proceeds from losing wagers for the outcome and potential payouts on winning wagers for the outcome; [the examiner submits that the foregoing underlined limitations fall under the certain methods of organizing human activity grouping (which includes a fundamental economic practice) and a mental process because the calculation can be performed in the human mind]
determine a third fee to be deducted from the at least one wager to calculate the refund amount, the third fee determined based on a percentage change proportional to the imbalance, wherein the third fee is decreased by the percentage change when the imbalance indicates a surplus of wagers in favor of the outcome, and the third fee is increased by the percentage change when the imbalance indicates a surplus of wagers against the outcome; [the examiner submits that the foregoing underlined limitations fall under the certain methods of organizing human activity grouping (which includes a fundamental economic practice) and a mental process because the calculation can be performed in the human mind]
cause to be presented, over the communication network to the first remote device, at a graphical user interface of an electronic display device of the first remote device, indicia representing the option to receive the refund amount in exchange for cancelling the at least one wager after the request to place the at least one wager is received and prior to any determination of the at least one wager being the winning wager or the losing wager; [the examiner submits that the foregoing underlined limitations fall under the certain methods of organizing human activity grouping, which includes a fundamental economic practice]
receive, over the communication network, from the first remote device an indication that the first remote device is exercising the option to receive the refund amount in exchange for cancelling the at least one wager after the request to place the at least one wager is received and prior to any determination of the at least one wager being the winning wager or the losing wager; [the examiner submits that the foregoing underlined limitations fall under the certain methods of organizing human activity grouping, which includes a fundamental economic practice]
determine whether the first remote device exercised the option prior to the first time or the second time; [the examiner submits that the foregoing underlined limitations fall under the certain methods of organizing human activity grouping, which includes a fundamental economic practice]
in response to determining that the first remote device exercised the option prior to the first time or the second time, automatically cancel the at least one wager in exchange for the refund amount; and [the examiner submits that the foregoing underlined limitations fall under the certain methods of organizing human activity grouping, which includes a fundamental economic practice]
transmit, over the communication network, electronic signals to cause a physical dispense at a second remote device of at least one of a voucher or a payment amount as the refund amount.

The abstract idea is not integrated into a practical application for the following reasons. 
The examiner submits that each of the following additional limitations (and the communications between them) merely constitute instructions to implement the abstract idea on a computer, or merely use a computer as a tool to perform the abstract idea: the processor of an electronic computer system, the server, the computers, the memory, the communication network, the first remote device (and its graphical user interface of an electronic display device), and the second remote device. 
The examiner submits that the following additional limitations constitute insignificant extra-solution activity because they merely amount to necessary data gathering and outputting: receive and transmit data indicating wagers.
The examiner submits that the following additional limitations does no more than generally link the abstract idea to a particular technological environment or field of use: cause a physical dispense at a second remote device of at least one of a voucher or a payment amount as the refund amount
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.

The claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception for the following reasons. 
The examiner submits that each of the following additional limitations (and the communications between them) merely constitute instructions to implement the abstract idea on a computer, or merely use a computer as a tool to perform the abstract idea: the processor of an electronic computer system, the server, the computers, the memory, the communication network, the first remote device (and its graphical user interface of an electronic display device), and the second remote device. 
The examiner submits that the following additional limitations constitute insignificant extra-solution activity because they merely amount to necessary data gathering and outputting: receive and transmit data indicating wagers.
The examiner submits that the following additional limitations does no more than generally link the user the abstract idea to a particular technological environment or field of use: cause a physical dispense at a second remote device of at least one of a voucher or a payment amount as the refund amount
Thus, taken alone, the additional does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.

Claim 10 recites: The apparatus of claim 9, in which calculating the refund amount comprises comparing (i) the amount of total potential liability associated with paying payouts on winning wagers resulting from the outcome occurring and (ii) an amount of total potential proceeds associated with losing wagers resulting from the outcome occurring. [the examiner submits that the foregoing underlined limitations fall under the certain methods of organizing human activity grouping, which includes a fundamental economic practice and a mental process because the calculation can be performed in the human mind]

Claim 11 recites: The apparatus of claim 9, in which the first remote device is given a time limit to use at least a portion of the refund amount to place another wager or forfeit the portion of the refund amount. [the examiner submits that the foregoing underlined limitations fall under the certain methods of organizing human activity grouping, which includes a fundamental economic practice and a mental process because the calculation can be performed in the human mind]

Claim 12 recites: The apparatus of claim 9, in which the instructions, when executed by the at least one processor, further direct the at least one processor to: in response to the first remote device exercising the option, present, over the communication network, the first remote device with the graphical user interface to place another wager using at least a portion of the refund amount. [the examiner submits that the foregoing underlined limitations fall under the certain methods of organizing human activity grouping, which includes a fundamental economic practice and a mental process because the calculation can be performed in the human mind. The remaining additional limitations here are discussed above.]

Claim 13 recites: The apparatus of claim 9, in which calculating the refund amount comprises: determining that (i) a potential total liability of payouts, in response to a specific wager outcome occurring, exceeds (ii) potential total proceeds for losing wagers, in response to the specific wager outcome occurring. [the examiner submits that the foregoing underlined limitations fall under the certain methods of organizing human activity grouping, which includes a fundamental economic practice and a mental process because the calculation can be performed in the human mind]

Claim 14 recites: The apparatus of claim 9, in which the refund amount is increased for cashing out a given wager, of the at least one wager, that would result in a more balanced book. [the examiner submits that the foregoing underlined limitations fall under the certain methods of organizing human activity grouping, which includes a fundamental economic practice and a mental process because the calculation can be performed in the human mind]

Claim 15 recites: The apparatus of claim 9, in which the refund amount is decreased for cashing out a given wager, of the at least one wager, that would result in a less balanced book. [the examiner submits that the foregoing underlined limitations fall under the certain methods of organizing human activity grouping, which includes a fundamental economic practice and a mental process because the calculation can be performed in the human mind]

Claims 2-8 include substantially the same limitations as claims 9-15, and are thus rejected to for the same reasons as claims 9-15, respectively. 
Claims 16-20 include substantially the same limitations as claims 9 and 11-15, and are thus rejected to for the same reasons as claims 9 and 11-15.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 2 (line 16) includes “determining a third fee to be deducted from the at least one wager” – as best understood by the examiner, this new subject matter constitutes new matter because the skilled artisan would not have understood that Applicant possessed such an invention based on the originally filed disclosure. Applicant cites to [0094]-[0096] for support for this subject matter. The examiner submits that [0094] is the closest related portion of the specification that relates to the subject matter at issue. [0094] includes, with emphasis added: 
For example, if the Seahawks are up by 20 points (e.g., at half-time), an 80% probability may be calculated that the Seahawks will win by 3.5 points. Accordingly, an "expected value" of a $100 bet on the Seahawks may be calculated to be $80. One or more fees may be subtracted from the expected value, e.g., for house processing fees, risk fees, spreads for the house, and other fees.

As best understood by the examiner, the disclosure of “subtracting a fee from an expected value of a wager” is not the same as deducting a fee from a wager. 
Claims 3-8 are rejected to for the incorporation of the above through their dependencies on claim 2. Independent claims 9 and 16 include the same subject matter at issue and are thus rejected to for the same reason. Dependent claims 10-15 and 17-20 are rejected to for the incorporation of the above through their dependencies on independent claims 9 and 16, respectively.

Response to Amendments/Arguments
Regarding the 35 U.S.C. 101 rejections, Applicant’s amendments and arguments have been fully considered but are not persuasive.

On page 11 (lines 23-30) Applicant argues, with emphasis added:
As explained in the previous Amendment, under the 2019 PEG, when "an additional element reflect[s] an improvement in the functioning of a computer, or an improvement to other technology or technical field," the abstract idea has been integrated into a practical application. MPEP 2106.05(a) provides additional guidance on this subject. Specifically, MPEP 2106.05(a) states that "[a]n indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art." This is precisely the case here.

In view thereof, as best understood by the examiner, Applicant is arguing that the claims include additional limitations that integrate the abstract idea into a practical application. 
In support of this argument, Applicant argues that claim 2 recites “an UNCONVENTIONAL ALGORITHM” to solve a problem discussed in the specification. The examiner respectfully submits that Applicant does not specify which particular elements of claim 2 should be considered the “additional elements” that integrate the abstract idea into a practical application. The examiner submits that the recited subject matter of claim 2 merely comprises an abstract idea as discussed in more detail above with respect to the 35 USC 101 rejections. 

Note that MPEP 2106.05(a) also includes: 
It is important to note, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements. See the discussion of Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 10 (1981)) in subsection II, below. In addition, the improvement can be provided by the additional element(s) in combination with the recited judicial exception. See MPEP § 2106.04(d) (discussing Finjan, Inc. v. Blue Coat Sys., Inc., 879 F.3d 1299, 1303-04, 125 USPQ2d 1282, 1285-87 (Fed. Cir. 2018)).

 In other words, the examiner respectfully disagrees that the claims include any additional elements that integrate the abstract idea into a practical application. More specifically, as also discussed above under the 35 USC 101 rejections, the abstract idea is not integrated into a practical application for the following reasons:
The examiner submits that each of the following additional limitations (and the communications between them) merely constitute instructions to implement the abstract idea on a computer, or merely use a computer as a tool to perform the abstract idea: the processor of an electronic computer system, the server, the computers, the memory, the communication network, the first remote device (and its graphical user interface of an electronic display device), and the second remote device. 

The examiner submits that the following additional limitations constitute insignificant extra-solution activity because they merely amount to necessary data gathering and outputting: receive and transmit data indicating wagers.

The examiner submits that the following additional limitations does no more than generally link the abstract idea to a particular technological environment or field of use: cause a physical dispense at a second remote device of at least one of a voucher or a payment amount as the refund amount.

Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.

On page 13 (lines 5-11) Applicant asserts: 
"wherein the risk management information is stored in a memory of the server and includes information on an amount of total potential liability from all wagers on each of the event's possible outcomes and information on an imbalance between potential proceeds from losing wagers for the outcome and potential payouts on winning wagers for the outcome" clearly is not reciting an abstract idea but rather is reciting specific data stored in a memory of the server, which constitute additional elements beyond the judicial exception.

First, the examiner agrees that the newly amended elements of “a memory of the server” constitute additional elements. Second, as discussed above in more detail under the 35 USC 101 rejections, the examiner submits that the above-argued language does include an abstract idea. 

Regarding the 35 U.S.C. 102 and 103 rejections, Applicant’s amendments and arguments have been fully considered and are persuasive. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T CLARKE JR whose telephone number is (303)297-4757. The examiner can normally be reached Monday-Friday: 9:00-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT T CLARKE  JR/Primary Examiner, Art Unit 3715